Name: 2011/649/: Council Decision of 20Ã September 2011 appointing two Irish members and an Irish alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2011-10-06

 6.10.2011 EN Official Journal of the European Union L 261/25 COUNCIL DECISION of 20 September 2011 appointing two Irish members and an Irish alternate member of the Committee of the Regions (2011/649/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal from the Irish Government, Whereas: (1) On 22 December 2009 and 18 January 2010, the Council adopted Decisions 2009/1014/EU (1) and 2010/29/EU (2) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2010 to 25 January 2015. (2) Two members seats on the Committee of the Regions have become vacant following the end of the terms of office of Ms Michelle MULHERIN and Mr Denis LANDY. An alternate members seat on the Committee of the Regions has become vacant following the end of the term of office of Mr Terry BRENNAN, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2015: (a) as members:  Mr John SHEAHAN, Member of Limerick County Council,  Mr Des HURLEY, Member of Carlow Local Authorities (County and Town). and (b) as alternate member:  Ms Catherine YORE, Member of Meath County Council. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 20 September 2011. For the Council The President M. SAWICKI (1) OJ L 348, 29.12.2009, p. 22. (2) OJ L 12, 19.1.2010, p. 11.